Exhibit 10.4


METLIFE DEFERRED COMPENSATION PLAN FOR
GLOBALLY MOBILE EMPLOYEES


Effective July 31, 2014
Article
Page
 
1.
Definitions
2


2.
Participation
4


3.
Credited Service
4


4.
Benefits
5


5.
Unfunded Plan
8


6.
Non-transferability of Participant’s Interest
8


7.
Effect of Taxes
8


8.
Participating Companies
9


9.
Administration of the Plan
9


10.
Certain Rights and Limitations
10


11.
Other Provisions
10


12.
Construction
11







--------------------------------------------------------------------------------





PREAMBLE


Effective July 31, 2014, MetLife International Holdings, Inc. established the
MetLife Deferred Compensation Plan for Globally Mobile Employees (the “Plan”),
an unfunded non-qualified retirement plan, for the benefit of select employees
of Participating Companies. This Plan shall be an unfunded plan maintained by
the Company solely for the purpose of providing deferred compensation to a
select group of management or highly-compensated employees within the meaning of
Sections 201(2), 301(a)(3) and 401(a)(1) of the Employee Retirement Income
Security Act. This Plan shall be construed and administered as a nonqualified
deferred compensation plan as defined in section 409A(d)(1) of the Code that is
intended to satisfy the requirements of Code section 409A(a)(2), (3) and (4) and
the Treasury Regulations thereunder.
  


1.    DEFINITIONS




1.01
“Applicable Underlying Plan” shall mean either (1) the Alico Overseas Pension
Plan, but only if the Participant accrues any benefits under the Alico Overseas
Pension Plan after the Effective Date of this Plan, or (2) the MetLife
Retirement Plan for Globally Mobile Employees.



1.02
“Annual Variable Pay” means any annual cash bonus paid to a participant by his
employer pursuant to MetLife’s Annual Variable Incentive Plan (“AVIP”). Any
other incentive pay, including grants under equity plans and amounts paid in
cash under an equity or synthetic equity plan and any cash bonuses paid outside
of AVIP, shall not be considered part of a Participant’s Annual Variable Pay.



1.03
“Base Salary” shall mean the annual basic compensation paid by the Company or a
Participating Company to a Participant during a Plan Year. Base Salary shall not
include, by way of example and not by way of limitation, any commissions,
premium pay, shift differential, foreign service allowance, bonuses, overtime or
special pay, or the Company's or Participating Company's cost for any public or
private employee benefit plan including this Plan.



1.04
“Board of Directors” shall mean the Board of Directors of MetLife International
Holdings, Inc.



1.05
“Cash Balance Account” shall mean the notional account established under Section
4.01 of the Plan to track the benefits accrued by a Participant.





2

--------------------------------------------------------------------------------




1.06
“Company" shall mean MetLife International Holdings, Inc. (“MIHI”) or any
successor by merger, purchase or otherwise, with respect to its Employees who
are Participants.



1.07
“Compensation” shall mean Base Salary and Annual Variable Pay paid to an
Employee during the Plan Year for service rendered to the Company or a
Participating Company.





1.08
"Credited Service" is used to determine a Participant's benefit and shall mean
service credited under the Plan as provided in Article 3.



1.09
“Domestic Partner” means an individual with whom an Employee has entered into a
certified civil union (or similar relationship) under the applicable law of any
country; or with whom the Employee has a mutually dependent relationship where
each party accepts financial responsibility for the other, similar to a
marriage, regardless of whether the parties are of the same or opposite gender.



In order for a Domestic Partner relationship to be recognized by the Plan, both
the employee and the domestic partner must be (i) at least 18 years of age, (ii)
unmarried, (iii) the sole civil union spouse/partner or domestic partner of the
other, (iv) sharing a primary residence with each other, and (v) unrelated to
the other.


1.10
"Effective Date" shall mean July 31, 2014.



1.11
"Employee" shall mean a salaried person who is employed by the Company or a
Participating Company on a full time basis, and who receives Base Salary. Every
person who works for at least 20 hours a week and for at least 6 months a year
shall be considered a full-time Employee. The Plan Administrator or its designee
shall, in its discretion, select and approve Participants in the Plan from among
the Employees.



1.12
"Participant" shall mean any eligible Employee who becomes a Participant in the
Plan in accordance with Article 2. Where so indicated in the context,
"Participant" also refers to a person who is no longer accruing Credited Service
but who is eligible for a benefit under this Plan at the date he ceased to
accrue Credited Service, including a person who is no longer employed by any
affiliate of the MetLife, Inc. enterprise, but has not yet received a complete
distribution of his benefits under the Plan.



1.13
"Participating Company" shall mean a company which is participating in the Plan
pursuant to Article 8 with respect to its Employees who are Participants.





3

--------------------------------------------------------------------------------




1.14
"Plan" shall mean the MetLife Deferred Compensation Plan for Globally Mobile
Employees.



1.15
"Plan Administrator" shall mean the party responsible for the administration of
the Plan as provided in Article 9.



1.16
“Plan Year” shall mean the calendar year.



1.17
“Provident Fund” shall mean a state sponsored retirement that is maintained on
an account balance basis, out of which a lump sum is provided to each employee
on retirement.



1.18
"Vesting" shall mean the point in time when a Participant has earned a
nonforfeitable benefit under the Plan. A Participant vests in his benefits under
this Plan at the same time that he would have vested in his benefits under the
Applicable Underlying Plan if the Applicable Underlying Plan counted service
with respect to which the Participant is subject to United States Federal Income
Tax as vesting service.







2.    PARTICIPATION


2.01    Each Employee who participates in an Applicable Underlying Plan, whose
Compensation for the Plan Year is subject to United States Federal Income Tax,
and who is invited to join this Plan by the Plan Administrator or its designee,
shall become a Participant in this Plan as of the first day of the calendar
month coincident or following the latest of (i) the date he completes six months
of service as an Employee, or (ii) the date of participation designated by the
Plan Administrator or its designee. Solely for purposes of determining a
Participant’s Credited Service under Article 3 and his benefit under Article IV,
the Plan Administrator can designate a date of participation that is prior to
the Effective Date of the Plan.


2.02    Notwithstanding Section 2.01, above, anyone who is, was, or becomes an
executive officer of MetLife, Inc., MetLife’s Chief Accounting Officer, or
MetLife’s Chief Risk Officer, is not eligible to participate in this Plan, and
will immediately cease to participate in this Plan, unless or until the Plan or
such officer’s participation in the Plan has been approved by the compensation
committee and the board of directors of MetLife, Inc.  This Plan does not apply,
and will immediately cease to apply, to anyone who is, was, or becomes a
principal officer of Metropolitan Life Insurance Company unless or until the
Plan or such officer’s participation in the Plan has been approved by the
compensation committee and the board of directors of Metropolitan Life Insurance
Company.”


2.03    An Employee's participation in the Plan shall continue during any period
of disability salary continuance or weekly disability income benefits under a
short-term disability program


4

--------------------------------------------------------------------------------




sponsored by the Company or a Participating Company or any affiliate of the
MetLife, Inc. enterprise or otherwise mandated by law. During any such period,
the accrual of Credited Service, and the Compensation credited to such Employee,
shall be determined based on the terms of the Applicable Underlying Plan.


2.04    A non-vested Employee's participation in the Plan shall terminate if,
prior to becoming Vested, he ceases to be an employee of the Company, a
Participating Company, or any affiliate of the MetLife, Inc. enterprise.
Participation shall be continued during a period while on leave of absence from
service approved by the Company or a Participating Company, but no benefit
accruals shall be allowed with respect to such period unless a leave of absence
is due to required service in the armed forces in the country of his residence
or citizenship, in which event credit may be allowed thereof as provided in the
Applicable Underlying Plan.


2.05    Each Participant, before any benefit shall be payable to him or on his
account under the Plan, shall file with the Plan Administrator such information
as it shall require to establish his rights and benefits under the Plan. The
Participant shall be responsible for notifying the Plan Administrator of any
benefits that are offset under Section 4.04 of the Plan and any other
information that the Plan Administrator requests or needs in order to calculate
the Participant’s benefits under the Plan. In addition, the Participant is
responsible for keeping the Plan Administrator notified of his most current
address.






3. CREDITED SERVICE


3.01(A) All service with the Company or a Participating Company rendered by a
Participant, from the date he becomes a Participant in this Plan or an
Applicable Underlying Plan, whichever is earlier, to the date that he ceases to
be an employee of the Company, a Participating Company, or any affiliate of the
MetLife, Inc. enterprise, shall be Credited Service under this Plan.
Notwithstanding the foregoing, Service rendered by a Participant prior to the
Effective Date of the Plan shall not considered Credited Service unless, the
Plan Administrator, in its sole discretion, designates a date of participation
for such Participant that is prior to the Effective Date of the Plan. An
Employee's Credited Service shall be measured in years and months with each
partial month of Credited Service treated as one full month.


(B) (1) In addition, for a Participant whose Applicable Underlying Plan is the
Alico Overseas Pension Plan, once the Participant has vested in his benefit
under the Alico Overseas Plan, then all service in the employ of the Company or
a Participating Company (except such Employee’s first six months of service)
shall be Credited Service under this Plan except as set forth in the paragraph
immediately below.


(2)    Notwithstanding the foregoing, a Participant whose Applicable Underlying
Plan is the Alico Overseas Plan:




5

--------------------------------------------------------------------------------




(i) who becomes an Employee after December 31, 1990 shall not receive Credited
Service under this Plan for service rendered prior to his 21st birthday;


(ii) who became an Employee after December 31, 1975 and prior to January 1, 1991
shall not receive Credited Service under this Plan for service rendered prior to
his 25th birthday;


(iii) who became an Employee prior to January 1, 1976 shall not receive Credited
Service under this Plan for service rendered prior to his 30th birthday.








4.    BENEFITS




4.01     A Cash Balance Account will be established under this Plan for each
Participant whose Applicable Underlying Plan is the MetLife Retirement Plan for
Globally Mobile Employees. The Cash Balance Account will be credited with
Compensation Credits for each year of the Participant’s Credited Service, as
provided in Section 4.02, and Interest Credits for each Plan Year, as provided
under Section 4.03, until the earlier of the date that the Participant either
receives a distribution of his entire Cash Balance Account or he ceases to be an
employee of the Company, a Participating Company, or any affiliate of the
MetLife, Inc. enterprise.


4.02    For each calendar month in which a Participant performs who has a Cash
Balance Account performs Credited Service, such Participant’s Cash Balance
Account shall be credited, at the time selected by the Plan Administrator in his
discretion but not less frequently than once per calendar year, with
Compensation Credit equal to 8 percent of the United States dollar equivalent of
the Participant’s Compensation; provided, however, that a Participant’s
Compensation Credit shall not exceed $240,000 for any Plan Year. United States
dollar equivalent shall be determined based on the rate selected by the Plan
Administrator in his discretion.


4.03    At the time selected by the Plan Administrator in his discretion but not
less frequently than once per calendar year, there shall be credited to each
Cash Balance Account with a positive balance an Interest Credit equal to the
monthly nominal interest rate derived from the interest rate of 30-year United
States Treasury Securities for the November preceding the Plan Year with respect
to which such Interest Credits are made, multiplied by the Cash Balance Account
balance determined as of the last day of the prior valuation date (including
Compensation Credits and Interest Credits made as of the last day of the prior
valuation date).


4.04    Benefit based on Cash Balance Account


A Participant who has Vested in his Cash Balance Account and then separates from
service (i.e., he is no longer employed by the Company, a Participating Company,
or any affiliate of the


6

--------------------------------------------------------------------------------




MetLife, Inc. Enterprise) shall be paid a lump sum benefit equal to the value of
his Cash Balance Account balance as of the first of the month following his
separation from Service, reduced by:


(i)     The Participant’s benefit under the Applicable Underlying Plan, to the
extent that the benefit under the Applicable Underlying Plan was earned at the
same time the Participant was participating in this Plan;


(ii)     An amount that is the actuarial equivalent of the portion of any
Provident Fund attributable to Company or Participating Company contributions
attributable to the Participant’s period of Credited Service, but only to the
extent that such amount was not taken into account in determining the
Participant’s benefit under the Applicable Underlying Plan;


(iii)    An amount that is the actuarial equivalent of any termination indemnity
or severance allowance that the Company or Participating Company must pay under
any applicable law or labor agreement, to the extent attributable to the
Participant’s period of Credited Service, not including any severance plan or
policy of the Company, Participating Company, or any affiliate of the MetLife,
Inc. enterprise, or any individually negotiated severance or employment
agreement, but only to the extent that such amount was not taken into account in
determining the Participant’s benefit under the Applicable Underlying Plan;


(iv)    The value, expressed as a lump sum, of the Company's and Participating
Company's contributions to a defined contribution plan that are attributable to
the Participant’s period of Credited Service, and earnings thereon, regardless
of whether the defined contribution plan is sponsored by the Company or a
Participating Company or any affiliate of the MetLife, Inc. enterprise or
mandated by law, but only to the extent that such amount was not taken into
account in determining the Participant’s benefit under the Applicable Underlying
Plan; and


(v)    The lump sum actuarial equivalent of the amount due a participant from a
defined benefit plan sponsored by the Company or a Participating Company or any
affiliate of the MetLife, Inc. Enterprise that relates to benefits accrued under
such plan during the Participant’s period of Credited Service, but only to the
extent that such amount was not taken into account in determining the
Participant’s benefit under the Applicable Underlying Plan.


4.05 A Participant whose Applicable Underlying Plan is the Alico Overseas Plan,
who becomes Vested in his benefit under this Plan and then separates from
service (i.e., he is no longer employed by the Company, a Participating Company,
or any affiliate of the MetLife, Inc. Enterprise) shall receive a benefit from
this Plan that is equal to the difference between the benefit to which the
Participant would have been entitled under the Alico Overseas Plan if the Alico
Overseas Plan took into account service, and compensation for service, with
respect to which the Participant is subject to United States Federal Income Tax,
and the Participant’s the actual benefit under the Alico Overseas Plan. The
Participant’s benefit from this Plan shall be


7

--------------------------------------------------------------------------------




paid in the form of a lump sum. The lump sum amount of the benefit shall be the
actuarial equivalent of the difference between the two annuities. Actuarial
equivalence shall be determined based on the factors selected by Plan
Administrator in his discretion.


4.06    A Participant’s benefits under this Plan shall be paid within sixty days
of the first day of the month following the month in which the Participant
terminated employment with the Company, provided, however, that, any Participant
identified as a Key Employee as that term is defined under 409A of the Internal
Revenue Code, and, whose benefit is payable due to separation from service or
Retirement shall not have his/her benefits paid under this Plan until six months
have elapsed since his separation from service with the Company (or a
Participating Company or any affiliate of the MetLife, Inc. enterprise). The
determination of who is a Key Employee will be based on taxable compensation
paid during the 12-month period ending August 31st of the calendar year
immediately preceding the year of the distribution.


4.07    The Participant’s benefits shall be payable in United States dollars.
The Plan Administrator may, at its discretion, honor the written request of a
Participant to have the benefit paid in the currency of his choice. If the
benefit of a Participant is paid in a currency other than United States dollars,
the exchange rate to be used shall be the rate selected by the Plan
Administrator in his discretion.


4.08    Death Benefit. If a Participant should die while an Employee after
Vesting in his benefit under this Plan, his surviving spouse or Domestic
Partner, or if none, his designated beneficiary, upon submitting proof of death
satisfactory to the Plan Administrator, shall receive a death benefit under this
Section. In addition, in order to be eligible for a death benefit under this
Section, the spouse must be married to the Participant, or the in case of a
Domestic Partner, the relationship with the Participant must have satisfied the
requirements of a Domestic Partner relationship set for in Section 1.10, for a
minimum of 6 (six) months. The death benefit shall be the benefit to which the
Participant would have been entitled had he separated from service with the
Company or a Participating Company (and all affiliates of the MetLife, Inc.
enterprise) as of his date of death. The death benefit will be paid as soon as
administratively practicable following the date that the Plan Administrator is
notified of the Participant’s death.




4.09
Distributions to Alternate Payees



Alternate payees receiving benefits under the Plan through a domestic relations
order that, as determined in the sole discretion of the Plan Administrator,
would, had it been issued by a court in the United States, satisfy the
definition of a Qualified Domestic Relations Order (“QDRO”) as defined under
section 414 (p) of the Internal Revenue Code, will receive benefits in a lump
sum at the time specified in the domestic relations order. In the absence of a
specified time for payment in the domestic relations order, the alternate payee
will have benefits paid to them at the same time as benefits are paid under this
Plan to the Participant from whom his interest in the Plan arose.




8

--------------------------------------------------------------------------------




In no event will benefits be distributed under a domestic relations order prior
to the Participant’s separation from employment with the Company. Further,
distributions pursuant to a domestic relations order will not be made at any
time or in any form not allowed, in the sole discretion of the Plan
Administrator, under the Plan or under the laws governing this Plan. Alternate
payees have the status of beneficiaries under this Plan.




5. UNFUNDED PLAN.


The Plan is completely unfunded. Except as obligations under this Plan have been
undertaken pursuant to plans or other arrangements offered by another company,
obligations under this Plan are obligations of the Company. All obligations
under this Plan are entirely separate from the obligations under any other plan
sponsored by the Company, a Participating Company or any affiliate of the
MetLife, Inc. enterprise. Participation in this Plan does not give a Participant
a right to any funds or assets of the Applicable Underlying Plan, the Company, a
Participating Company or any affiliate of the MetLife, Inc. enterprise.


6. NON-TRANSFERABILITY OF PARTICIPANT’S INTEREST


No Participant shall have any power or right to transfer, assign, mortgage,
commute or otherwise encumber any of the Plan benefits payable hereunder, nor
shall such benefits be subject to seizure for the payment of any debts or
judgments, or be transferable by operation of law in the event of bankruptcy,
insolvency or otherwise. However, if the Plan administrator determines that the
Participant owes money to the Company or any affiliate of the MetLife, Inc.
enterprise, the Plan Administrator will, to the extent permitted under
applicable law, offset the amount owed against the Plan benefit(s) payable to
the Participant.


7. EFFECT OF TAXES


Payments under this Plan shall be made after withholding of any government,
state or local income, employment or other taxes, that the Plan Administrator,
in his sole discretion, deems reasonable. All tax liabilities arising out of
benefits under this Plan are the sole obligation of the Plan Participant(s) or
his beneficiary, including but not limited to, any tax liabilities that may
arise under Section 409A of the Internal Revenue Code. In the event that a
Participant or beneficiary incurs greater tax burdens from payments under this
Plan (whether income, employment, estate or other tax burdens) than they would
if such payments had been made from the Applicable Underlying Plan, neither the
Company nor any other person shall have an obligation to reimburse the
Participant or beneficiary for such greater tax burdens.




8.    PARTICIPATING COMPANIES


Participating Company means MetLife Global, Inc.


9.    ADMINISTRATION OF THE PLAN


9

--------------------------------------------------------------------------------






9.01     The Plan Administrator shall be the Plan Administrator for the MetLife
Retirement Plan for Globally Mobile Employees.


9.02     The Plan Administrator shall administer the Plan.


9.03     The Plan Administrator may establish, amend and rescind rules and
regulations relating to the Plan, provide for conditions necessary or advisable
to protect the interests of the Company, the Participating Companies or any
affiliate of the MetLife, Inc. enterprise, construe all communications related
to the Plan, and make all other determinations it deems necessary or advisable
for the administration and interpretation of the Plan. The Plan Administrator
may conform any provision of this Plan to the extent such provision is
inconsistent with applicable law. Wherever the term “equivalent actuarial
value”, “actuarial equivalent” or a term with a similar meaning is used
throughout the Plan and specific actuarial assumptions are not included, the
actuarial factors to be used shall be determined by such Plan Administrator.


9.04    Determinations, interpretations, and other actions made by the Plan
Administrator shall be final, binding, and conclusive for all purposes and upon
all individuals.


9.05    The Plan Administrator may prescribe forms as the sole and exclusive
means for Participants to take actions authorized or allowed under the Plan. The
Plan Administrator may issue communications to eligible Employees and
Participants as it deems necessary or appropriate in connection with the Plan.


9.06    Except to the extent prohibited by law, communications by the Plan
Administrator (and by an eligible Employee or Participant to the extent
authorized by the Plan Administrator) of any document or writing, including any
document or writing that must be executed by a party, may be in an electronic
form of communication.


9.07     The Plan Administrator may appoint such agents, who may be officers or
employees of the Company, a Participating Company or any affiliate of the
MetLife, Inc. enterprise, as it deems necessary or appropriate to assist in
administering the Plan and may grant authority to such agents to execute
documents and take action on its behalf. The Plan Administrator may engage or
consult, as appropriate, such legal counsel, consultants, actuaries, third party
administrators or other professionals as it deems desirable and may rely on any
opinion, as applicable, received from any such professional or from its agent.
All expenses incurred in the administration of the Plan shall be paid by the
Company, a Participating Company, or one or more affiliates of the MetLife, Inc.
enterprise.




10.    CERTAIN RIGHTS AND LIMITATIONS


10.01    The Company or the Plan Administrator may amend in whole or in part any
or all of the provisions of the Plan and may do so retroactively if deemed
necessary or appropriate to conform with governmental regulations; provided,
however, that the Plan Administrator may not


10

--------------------------------------------------------------------------------




so amend the Plan if any such amendment or group of amendments made effective on
the same date would increase or decrease Participants’ annual benefit accruals
by $2 million or more. The Company may terminate the Plan for any reason at any
time. In case of termination or partial termination of the Plan, benefits
accrued under the Plan by Participants affected by such termination or partial
termination shall become fully vested and nonforfeitable.


10.02     The establishment of the Plan shall not be considered as conferring
any legal rights upon any Employee or other person for a continuation of
employment, nor shall it interfere with the rights of the Company or a
Participating Company to discharge any Participant and to treat him without
regard to the effect which such treatment might have upon him as a Participant
of the Plan.


10.03     In the event of the death of a Participant or beneficiary not survived
by a person designated to receive any payment then due, or in the event that the
Plan Administrator shall find that a Participant or beneficiary entitled to a
benefit is unable to care for his affairs because of illness or accident or is a
minor or has died, the Plan Administrator may direct that any benefit payment
due him unless claim shall have been made therefore by a duly appointed legal
representative, be paid to his spouse, child, a parent or other blood relative,
or to a person with whom he resides, and any such payment so made shall be a
complete discharge of the liabilities of the Plan therefore.


11. CLAIMS AND REVIEW PROCEDURE


11.01 Claims for benefits and appeals of denied claims under the Plan shall be
administered in accordance with Section 503 of ERISA, the regulation thereunder
(and any other law that amends, supplements or supersedes Section 503 of ERISA),
and the procedures adopted by the Plan Administrator, or its delegate, as
appropriate. The claims procedures referenced above are incorporated herein by
reference. The Plan shall provide adequate notice to any claimant whose claim
for benefits under the Plan has been denied, setting for the reasons for such
denial, and afford a reasonable opportunity to such claimant for a full and fair
review by the Plan Administrator of the decision to deny the claim. Benefits
will paid under the Plan on if the Plan Administrator, or its delegate,
determines in its discretion that the applicant is entitled to them.


11.02 No suit to recover benefits under this Plan shall be brought more than six
months following the expiration of the claims and review procedures described in
Section 11.01, above.




12.     CONSTRUCTION


12.01    The Plan shall be construed, regulated and administered under the laws
of the State of New York.


12.02 The masculine pronoun shall mean the feminine wherever appropriate.




11